Citation Nr: 9930972	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  98-12 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a chronic headache 
disability.

2.  Propriety of the initial rating assigned to the 
service-connected traumatic arthritis of the left foot.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and Representative

ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel
INTRODUCTION

The veteran had active service from July 1986 to August 1997.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 1998 rating decision by the Columbia, 
South Carolina, regional office (RO) which granted service 
connection for impingement syndrome of the left shoulder 
(10%), patellofemoral syndrome of the right knee (0%), 
patellofemoral syndrome of the left knee (0%), degenerative 
joint disease of the lumbar spine (10%), degenerative joint 
disease of the thoracic spine (0%), plantar warts of the left 
foot (0%), and traumatic arthritis of the left foot (0%).  
The effective date of the grant of service connection and 
assignment of the ratings for these disabilities was August 
1997.  In addition, the RO denied service connection for 
residuals of a left elbow injury, plantar fasciitis of the 
right foot, and headaches.  In a June 1998 letter, the RO 
notified the veteran of this decision and of his procedural 
and appellate rights.  

In July 1998, the RO received the veteran's notice of 
disagreement regarding the assigned ratings for the 
patellofemoral syndrome of his right knee, the patellofemoral 
syndrome of his left knee, the plantar warts of his left 
foot, and the traumatic arthritis of his left foot.  In 
addition, the veteran expressed his disagreement with the 
RO's denial of service connection for headaches.  In July 
1998, the RO furnished the veteran with a statement of the 
case regarding these claims.  In August 1998, the RO received 
from the veteran a VA Form 9, Appeal To Board Of Veterans' 
Appeals, in which he requested a local hearing before the 
VARO hearing officer.  

In November 1998, the veteran presented testimony at a 
personal hearing before a hearing officer at the RO.  At that 
time, he withdrew his appeal of the issues of the propriety 
of the initial noncompensable ratings assigned to his 
service-connected right knee, left knee, plantar warts (of 
his left foot) disabilities.  See November 1998 hearing 
transcript (T.) at 2.  Consequently, the RO did not certify 
these issues for appellate review.  

FINDING OF FACT

The evidence of record establishes that migraine headaches 
originated during the veteran's active military duty.  


CONCLUSION OF LAW

Migraine headaches were incurred during the veteran's active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 
1991); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Applicable law provides that entitlement to service 
connection will be granted if the facts, shown by a 
preponderance of the evidence, establish that a particular 
disease or injury resulting in disability was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 
3.303(a) (1999).  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (1999).  

Throughout the appeal in the present case, the veteran has 
contended that he has experienced chronic headaches since 
service.  According to the service medical records, in May 
1990, the veteran was treated for a migraine headache which 
had begun the day before he had sought medical attention.  At 
that time, he reported having a history of recurrent migraine 
headaches.  Medication was given.  In July 1990, the veteran 
was treated for complaints of diarrhea.  At that time, he 
also requested a refill of his Midrin prescription for his 
migraines.  A few weeks later in the same month a physician 
indicated that the veteran had a history of migraine 
headaches and that he had had two visits in the last 60 days.  
An undated service medical record, entitled "Master Problem 
List," notes that the veteran's migraine headaches were 
noted in July 1990.

Additionally, at an August 1990 examination, the veteran 
reported that he had previously experienced, or was 
experiencing at that time, frequent or severe headaches.  
Neurological evaluation was normal.  In September 1990, the 
veteran again complained of migraine headaches.  He denied 
trauma.  He was referred to the neurology clinic where he 
reported in the following month that he had had his migraine 
headache for the last four days.  The examiner noted that the 
veteran had a family history of migraine headaches.  In 
October 1991, the veteran returned for a follow up regarding 
previous treatment for acute gastroenteritis.  At that time, 
the veteran reported that he continued to have a headache 
present.  The veteran's history of migraine headaches (for 
which Midrin had been prescribed) was noted.  

In December 1994, the veteran was treated for injuries 
sustained in a motor vehicle accident.  Specifically, the 
veteran complained of an increased headache (which was slowly 
resolving), nausea, vomiting and wooziness on standing.  The 
veteran reported that he thought his head struck the steering 
wheel, that he was wearing his seat belt, and that he was not 
sure if he had lost consciousness.  The examiner noted a knot 
on the top of the veteran's head and assessed status post 
concussion.  

The report of a July 1995 examination noted that the veteran 
had sustained a head injury (including a concussion) 
secondary to a motor vehicle accident in December 1994.  At 
this evaluation, the veteran denied ever experiencing 
frequent or severe headaches.  

After his discharge from service, the veteran was afforded 
several VA examinations in May 1998 in response to his 
claimed medical disabilities.  Specifically, a VA 
neurological examination was conducted during which the 
veteran reported having headaches which began eight years ago 
prior when he served in Panama and was involved in a motor 
vehicle accident.  The veteran described two kinds of 
headaches, a "regular" one which occurs two or three times 
per week and responds "nicely" to Motrin.  The veteran also 
explained that the second type of headache is a major 
headache which occurs one to two times per week.  With the 
second type of headache, the veteran develops some light 
sensitivity and, when driving, has to pull off to the side of 
the road.  The veteran also described a third type of 
headache which he characterized as a "walking into the 
wall" headache.  He explained that this third type of 
headache is similar to his major headache but is more severe.  
The veteran also explained that none of his complaints have 
resulted in lost time from his self-employed job as a truck 
driver.

Neurologic examination revealed no organic mental 
dysfunction, no cranial nerve impairment, as well as normal 
motor system, sensory, and reflex evaluations.  The 
examiner's impression was a history of headaches consistent 
with migraine without aura occurring fewer than one time per 
week (e.g., the veteran's "walking into the wall" kind of 
headache).  The examiner noted that the impact of the 
veteran's headaches on his daily activities seems minimal in 
spite of his complaint of severity.  The examiner cited the 
fact that the veteran has not lost any time from work as a 
result of his headaches.  

During the VA general medical examination which was conducted 
one week later in May 1998, the veteran reported that he 
began to experience headaches in 1980 and that he is able to 
relieve these headaches with Motrin if caught early.  The 
veteran reported that if his headaches became established, he 
has to retire to bed, and that sometimes his headaches last 
for two days.  Neurological evaluation was normal.  The 
examiner provided the impression of a history of "migraine" 
headaches but deferred to the opinion of the examiner 
conducting the neurological evaluation.  

According to the service medical records, the veteran was 
treated for migraine headaches on numerous occasions during 
service beginning in 1990 and was prescribed medication 
regularly for his migraine headaches.  The recent VA 
neurological examination demonstrates continued complaints of 
migraine headaches.  In this regard, the Board notes that the 
examiner who conducted the VA neurological examination 
provided the impression of a "history" of headaches 
consistent with migraine, which appears to be based on the 
veteran's report of a long history of migraine headaches 
during service and since discharge from active duty.  
Significantly, however, a review of the service medical 
records supports the history as furnished to the examiner.  
As such, the Board finds that the veteran is credible and 
that his testimony regarding continuity of symptomatology is 
also credible.  Since the examiner essentially indicated that 
the veteran's current complaints are related to his past 
history of migraine headaches during service, the Board finds 
that continuity of symptomatology has been demonstrated.  

In light of the foregoing medical evidence and statements 
from the veteran, the Board finds that migraine headaches 
were incurred during service and that both the chronicity and 
continuity of that disability have been established.  Under 
the circumstances, the Board concludes that service 
connection is warranted for migraine headaches as this 
disability was incurred during service.  38 U.S.C.A.. 
§§ 1110, 1131, 5107(b) (West 1991); 38 C.F.R. § 3.303 (1999).


ORDER

Service connection for migraine headaches is granted.  


REMAND

As the Board discussed in the Introduction portion of this 
decision, by the June 1998 rating action, the RO granted 
service connection for traumatic arthritis of the left foot 
and assigned a noncompensable evaluation to this disability, 
effective from August 1997.  Thereafter, the veteran 
perfected a timely appeal with respect to the issue of the 
propriety of the initial rating assigned to the 
service-connected traumatic arthritis of his left foot.  At 
the personal hearing conducted before a hearing officer at 
the RO in November 1998, the veteran presented testimony 
regarding this issue.  In February 1999, the hearing officer 
granted an increased evaluation for the veteran's service-
connected traumatic arthritis to 10 percent, effective from 
February 1999.  

Thereafter, in a statement dated in April 1999, the veteran's 
representative explained that "[t]he veteran has indicated 
to this service that he is happy with the evaluation."  
Consequently, the RO considered the issue of the propriety of 
the initial rating assigned to the service-connected 
traumatic arthritis of the veteran's left foot to have been 
withdrawn and, therefore, did not certify this issue for 
appellate review.  

According to pertinent regulation, a substantive appeal may 
be withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. § 20.204(b) (1999).  
However, a representative may not withdraw either a notice of 
disagreement or a substantive appeal that has been filed by 
the appellant personally without the express written consent 
of the appellant.  38 C.F.R. § 20.204(c) (1999).  Because it 
was the veteran who personally filed the notice of 
disagreement as well as the substantive appeal in the present 
case, and because the Board does not desire to proceed with 
adjudication of this rating issue if the veteran truly 
desires to have his case withdrawn from appellate review, the 
Board will remand this issue for clarification of the 
veteran's intentions.

Moreover, the Board notes that, because the RO considered the 
veteran to have withdrawn this rating issue from appellate 
review, the agency did not furnish him and his representative 
with a supplemental statement of the case which completely 
addressed this rating issue, as required under 38 C.F.R. 
§§ 19.29 and 19.31 (1999).  See also 38 C.F.R. § 4.71a, 
Codes 5003 and 5010 (1999) (which stipulate that traumatic 
arthritis will be rated as degenerative arthritis which, in 
turn, is evaluated based on limitation of motion for the 
specific joint(s) involved).  Consequently, if the veteran 
desires to continue his appeal with respect to this rating 
issue, the RO should furnish him and his representative with 
a supplemental statement of the case which completely 
addresses this specific claim.  

Furthermore, the Board notes that, while the initial grant of 
service connection (and assignment of a noncompensable 
evaluation) for the traumatic arthritis of the veteran's left 
foot was awarded effective from August 1997, the RO 
subsequently assigned an effective date of the compensable 
rating of 10 percent for this disorder from February 1999.  
Consequently, if the veteran desires to continue with his 
appeal with respect to the propriety of the initial rating 
assigned to the service-connected traumatic arthritis of his 
left foot, the RO should consider the appropriateness of 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

1.  The RO should ask the veteran to 
clarify in writing whether he desires to 
continue, or to withdraw, from appellate 
review the issue of the propriety of the 
initial rating assigned to the 
service-connected traumatic arthritis of 
his left foot.  

2.  If, and only if, the veteran states 
that he does not desire to withdraw his 
appeal of this rating issue, the RO 
should determine whether any additional 
development of the claim is required and 
should complete any such development 
deemed necessary.  The appropriateness of 
"staged" ratings should be considered.  
See Fenderson v. West, 12 Vet. App. 119 
(1999).  Additionally, the RO should 
furnish the veteran and his 
representative with a supplemental 
statement of the case which completely 
addresses this rating issue (e.g., 
contains a summary of all of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations in 
accordance with 38 C.F.R. §§ 19.29 and 
19.31 (1999) with regard to this rating 
issue).  See also 38 C.F.R. § 4.71a, 
Codes 5003 and 5010 (1999).  The veteran 
should be afforded the opportunity to 
respond to the supplemental statement of 
the case before the claim is returned to 
the Board.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no action until he is 
further informed, but he may furnish additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
inference should be drawn regarding the final disposition of 
the claim as a result of this action.



		
	THERESA M. CATINO
	Acting Member,
	Board of Veterans' Appeals



 

